DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jewell N. Briggs on 07/18/2022.

The application has been amended as follows: 

In The Claims:
…
7. (Currently Amended) A medical device holder comprising: 
a first generally planar member having a first end with a first width and a second end having a second width less than the first end, wherein the width of the first generally planar member tapers from the first end having the first width towards the second end having the second width, having a first peripheral edge, and having a plurality of first coupling members disposed along the first peripheral edge; and 
a housing having a concave member defining a second peripheral edge configured to mate with the first peripheral edge, the second peripheral edge having a plurality of second coupling members configured to interface with the first coupling members, the concave member having an L-shaped member and when the second coupling members and the first coupling members interface the L-shaped member defines a first L-shaped chamber having a tapered configuration at the second end between the L-shaped member and the concave member and a second chamber separate from the first L- shaped chamber, and when the second coupling members and the first coupling members interface the concave member also defines a first opening that is in communication with the first L-shaped chamber and having a third width, and a second opening that is in communication with the second chamber and having a fourth width, wherein the third and fourth widths extend along the first width and together define a total width that is substantially equal to the first width, and wherein the first peripheral edge and the second peripheral edge are also joined by a living hinge.
…

10. 	(Cancelled)
…

13. (Currently Amended) A medical device holder comprising: 
a housing having a concave member defining an edge having a plurality of housing coupling members, the concave member having an L-shaped member which defines a first L-shaped chamber between the first L-shaped member and the concave member and a second chamber separate from the first L-shaped chamber; and 
a generally planar member having a first end with a first width and a second end having a second width less than the first end, wherein the width of the first generally planar member tapers from the first end having the first width towards the second end having the second width, having a planar member peripheral edge, and having a plurality of planar member coupling mechanisms disposed along the planar member peripheral edge, the planar member coupling mechanism configured to couple to the housing coupling member, and when the planar member coupling mechanism is coupled to the housing coupling member the concave member defines a first opening that is in communication with the L-shaped chamber and having a third width, and a second opening that is in communication with the second chamber and having a fourth width, the third and fourth widths extending along the first width and together defining a total width that is substantially equal to the first width, and the L-shaped chamber having a tapered configuration at the second end, and the generally planar member also having one or more scraping surfaces molded or glued on to a surface of the generally planar member.
…

23. 	(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Hoffecker (US 7,360,650) discloses tapering planar and concave members that form two chambers and two openings. However, the openings of Hoffecker have smaller widths than that which is claimed and their widths do not extend along the first width of the planar member. Modifying the openings to do this would fundamentally change the function of the container and would not be obvious. Ingemann (US 6,253,773) teaches openings that have a width extending along that of a planar member, however the widths do not substantially equal the first width of the planar member and increasing those widths would destroy their function as slots for receiving a portion of a device and the opposing section of the case. For these reasons, and as a reference that teaches these features has not been found in numerous updated searches, the claims have been found to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631